Citation Nr: 0203813	
Decision Date: 04/25/02    Archive Date: 05/02/02

DOCKET NO.  01-01 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel






INTRODUCTION

The veteran had active military service from May 1943 to 
December 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the issue decided herein have been 
obtained by the RO.  

2.  Hearing loss disability was not present within one year 
of the veteran's discharge from service, nor is it 
etiologically related to service.  


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or 
aggravated by active service, and its incurrence or 
aggravation during such service may not be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See Pub. L. No. 106-475, 114 
Stat. 2096 (2000), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001).  In addition, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations pertinent to the issue on appeal 
are liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the RO most recently considered the veteran's claim.  The RO 
has informed the veteran of the evidence necessary to 
substantiate his claim and of the assistance it would provide 
to obtain such evidence.  It has attempted to obtain the 
veteran's service medical records, but they are unavailable, 
presumably having been destroyed in a fire at the National 
Personnel Records Center (NPRC) in St. Louis in 1973.  The RO 
has also afforded the veteran with a VA audiological 
examination.  The veteran has provided post-service medical 
evidence.  Neither he nor his representative has alleged that 
there is any outstanding evidence or information which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.

In sum, the facts pertinent to this claim have been properly 
developed, and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the Board will address the merits of 
the veteran's claim.  

II.  Factual Background

As noted above, the veteran's service medical records are 
unavailable.  

The veteran filed his claim for entitlement to service 
connection for bilateral hearing loss in May 2000.  Along 
with his application, the veteran submitted a puretone 
audiogram test report evidencing hearing loss disability, 
which appears to have been conducted in March 2000.  
Subsequent written and oral communications from the veteran 
reflect his report that he worked in service as an engineer, 
and used loud vehicles and explosives to build roadways in 
support of the military mission.  Furthermore, the veteran 
contended that he should be granted service connection for 
hearing loss due to acoustic trauma and that he had had a 
"roaring" in his head ever since being exposed.  

The report of a May 2001 VA audiological evaluation reflects 
the veteran's report of being assigned to the motor pool 
while in service; working with heavy equipment; and being 
around mufflers, tanks, and dynamite.  It shows that he was 
found to have moderate to moderately severe sensorineural 
hearing loss bilaterally.  The examiner also reported that 
the veteran's hearing loss was atypical for a noise induced 
hearing loss, given that it was a very flat hearing loss.  
Furthermore, the loss was not much worse in the high-
frequency as compared to the low frequencies.  The examiner 
opined that it was doubtful that the veteran's hearing loss 
was related to noise exposure in service.  

Also in May 2001, the veteran submitted an audiological test 
report from The Speech and Hearing Center of York and Chester 
Counties, dated that same month, which also documents the 
presence of hearing loss disability.  



III.  Analysis

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110.  

When an organic disease of the nervous system, becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease may be 
presumed to have been incurred in or aggravated by service, 
even though there is no such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; when the 
auditory thresholds for at least three of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or 
greater; or when the speech recognition score using the 
Maryland CNC Test is less than 94 percent.  38 C.F.R. 
§ 3.385.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b) (West Supp. 2001)  

The evidence confirms that the veteran currently has hearing 
loss disability.  However, the veteran has not alleged that 
he was found to have hearing loss disability within one year 
of his discharge from service and there is no medical 
evidence documenting this disability until almost 55 years 
following the veteran's discharge from service.  The medical 
evidence addressing the etiology of the veteran's hearing 
loss is limited to the report of the recent VA examination 
indicating that it is doubtful that the veteran's hearing 
loss is related to service since the test results were not 
typical of noise induced hearing loss.  

The evidence of a nexus between the veteran's current hearing 
loss disability and his military service is limited to the 
veteran's own statements.  As a layperson, he is not 
qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

In light of these circumstances, the Board must conclude that 
the preponderance of the evidence is against the veteran's 
claim.  


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.  


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

